Citation Nr: 1444605	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-40 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran served on active duty from February 1970 to August 1974 and from April 1979 to February 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.  

In October 2010, the Veteran was afforded a Board hearing before the undersigned.  A hearing transcript is of record.  

In April 2011, the Board remanded the appeal for additional development.  The requested development has been completed and the appeal is ready for review on the merits.  

The evidence also includes electronic records found within Virtual VA and Veterans Benefit Management System (VBMS).  


FINDINGS OF FACT

1.  Service connected has been established for the following disabilities: degenerative disc disease, lumbar spine rated as 40 percent disabling; depression, rated as 30 percent disabling; left knee disability, rated as 30 percent disabling; right and left lower extremity radiculopathy, rated as 10 percent disabling each; fracture residuals of the ninth and tenth ribs, hemorrhoids, scalp scar, appendectomy, left thumb scar, and low back scar, all rated as noncompensable.  The combined disability rating is 80 percent.

2.   The evidence is at least in equipoise as to whether the Veteran's service-connected disabilities render him incapable of gainful employment consistent with his educational background and occupational experience.  


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the decision is fully favorable to the Veteran, discussion of VA's duties to provide notification and assistance is not necessary.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran is currently service connected for the following disabilities: degenerative disc disease, lumbar spine rated as 40 percent disabling; depression, rated as 30 percent disabling; left knee disability, rated as 30 percent disabling; right and left lower extremity radiculopathy, rated as 10 percent disabling each; fracture residuals of the ninth and tenth ribs, hemorrhoids, scalp scar, appendectomy, left thumb scar, and low back scar, all rated as noncompensable.  His combined disability rating is 80 percent.  Thus, he currently meets the schedular TDIU criteria.  38 C.F.R. § 4.16(a).  

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  

The Veteran last worked as an avionics technician.  He was laid off in 2005 and had not been able to resume gainful employment.  He also has work experience in construction.  He has completed approximately two years of post-secondary education.  

The Veteran contacted VA vocational rehabilitation in August 2005.  His individual work rehabilitation program goal was for him to earn a Bachelor's degree in business administration.  He was able to finish about 36 hours of college credit.  However, he stopped attending school in the 2008 Fall semester due to chronic pain and financial stress.  In September 2011, he was formally discharged from vocational rehabilitation.  

At the October 2010 hearing, the Veteran reported he had great difficulty finding employment after he was laid off due to his low back and left knee disabilities.  He had difficulty completing school coursework due to chronic pain.    

The Veteran was afforded a September 2011 general medical examination as part of his claim.  A comprehensive clinical evaluation was performed.   As relevant, the examiner determined that the Veteran was capable of sedentary or light duty employment.

The Veteran was also afforded a September 2011 VA social work and industrial survey for his claim with review of the claims folder.  The examiner made a detailed recitation of the Veteran's social and occupational history.  She concluded that the Veteran had extensive service and non-service connected orthopedic problems.  They limited the Veteran's ability to stand, lift, bend, and sit.  He needed chronic pain medication.  She noted that the Veteran even had problems with school due to his inability to remain seated for long periods.  She cited her observation at the examination that the Veteran was in visible discomfort from prolonged sitting.  She concluded that the Veteran would have difficulty with sedentary employment as he would need frequent breaks.  

In May 2012 VA addendum, both September 2011 examiners re-reviewed the claims folder.  They agreed that the general medical examination was a more accurate characterization of the Veteran's ability to work.  They reasoned that the general examination reflected a better review of the Veteran's physical capabilities.  

Upon review, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render him unemployable.  The Board acknowledges the September 2011 VA general examination opinion finding him  capable of engaging in sedentary employment, the Veteran's post-secondary education, and May 2012 addendum favoring the general medical examination opinion.  These records indicate sedentary employment is possible and weigh against the claim.  Nonetheless, the Veteran's occupational experience is in skilled labor, and his service connected orthopedic disabilities would clearly preclude such employment.  He attempted to complete a college degree, but withdrew at least in part due to back pain.  The vocational rehabilitation records and September 2011 social work and industrial survey indicate that the Veteran's service connected orthopedic disabilities would necessitate workplace accommodations even in a sedentary environment.  By resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected orthopedic disabilities preclude employment consistent with his occupational and educational experience.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Entitlement to a total disability rating based on unemployability due to service-connected disability is granted.  38 C.F.R. § 4.16.




ORDER

A TDIU is granted, subject to the regulations governing the payment of monetary benefits.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


